—Judgment, Supreme Court, New York County (Barbara Kapnick, J.), entered June 1, 2000, which, to the extent appealed and cross-appealed from as limited by the briefs, after a non-jury trial, declared in defendant tenant’s favor that, pursuant to the parties’ stipulation of settlement, defendant is entitled to remain at the subject premises and that he is entitled to a rent stabilized renewal lease commencing November 1, 1999 at a base rent of $945.03, but denied defendant’s counterclaim for attorneys’ fees, unanimously affirmed, without costs.
The trial court correctly determined that pursuant to the release provision in the stipulation of settlement executed by the parties on June 3, 1997, the parties released each other from all claims, other than those for personal injury, to the date of the stipulation. The release provisions were clear and unequivocal. Thus, plaintiff’s claim that it did not knowingly waive the claims it now asserts to a 1995 lease and rent arrears up to the date of the stipulation is untenable. Moreover, subsequent to the stipulation, plaintiff, in order to remain at *28the subject premises, was not required to execute the renewal lease proffered by plaintiff purporting to establish a base rent at variance with the terms of the stipulation.
With respect to defendant tenant’s counterclaim for attorneys’ fees, it is pertinent to note that this is not, strictly speaking, a dispute over whether the terms of a lease have been violated. It is, rather, one concerned with ascertaining by judicial declaration the meaning of certain provisions of the parties’ stipulation of settlement. Accordingly, since the lease attorney fee provision is not directly implicated and the stipulation itself does not provide for an award of attorneys’ fees in the event of a dispute over its terms, defendant’s counterclaim for attorneys’ fees was properly denied (see, Matter of A. G. Ship Maintenance Corp. v Lezak, 69 NY2d 1, 5). Concur — Sullivan, P. J., Nardelli, Ellerin, Rubin and Friedman, JJ.